DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 10 Feb, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because one of the references has no date.  The citation of Grey et al has no date, and no date was found on the reference itself.  Thus, it was not considered.

Election/Restrictions
Applicant’s election without traverse of group I and the compound PE1 in the reply filed on 26 Aug, 2022 is acknowledged.
	Applicants have elected a compound with the structure 
    PNG
    media_image1.png
    162
    400
    media_image1.png
    Greyscale
.  A search was made for this compound, and it was determined to be novel and unobvious over the prior art.  Following Markush practice, the search was extended to claim 7 (the Markush claim), and it was also determined to be novel and unobvious over the prior art.  The closest prior art found was McKinlay (WO 2021030218, 102(a)(2) date 9 Aug, 2019).  The reference discusses pegylated peptoids for nucleic acid delivery (paragraph 2), and mentions cationic compounds (paragraph 7) with various amine groups similar to what applicants are using to make their compounds cationic (paragraph 10).  However, while this reference clearly discusses a genus that includes the compounds in applicant’s Markush group, the genus is too large and too varied to lead to applicant’s invention without suggestions that lead to applicant’s invention (MPEP 2144.08).  While the authors describe ethylamine peptoid side chains and PEG side chains (table 1A, starting on p85), all the examples are surfactant type structures containing hydrophobic moieties not found in the compounds of claim 7 of the instant claims.  Without some guidance in this reference, or some other prior art reference, to remove these lipophilic moieties, this reference does not render obvious the compounds of applicant’s Markush claim.  Thus, these compounds are both novel and unobvious over the prior art.
Following Markush practice, the search was expanded to the independent claim, claim 1, and a reference that anticipated the claim was found.  As a result, claims 1, 2, 4, 5, and 7 were examined and claims 3, 4, 6, 8-11, and 15-17 have been withdrawn from consideration.  While some of these claims may read on subject material that was found allowable, they have not been completely searched, and, as a result, cannot be stated as allowable.  This is proper, as MPEP 803.02 states that "the prior art search . . .will not be extended unnecessarily to cover all non-elected species."

Claims Status
Claims 1-11 and 15-17 are pending.
Claims 3, 6, 8-11, and 15-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 Aug, 2022.

Examiner’s Note
	Applicants have stated “As used herein, compositions of the present invention for stabilization of biomaterials are referred to as “peptoids.”  In other words, the peptoids of the present invention can also be referred to as a series of N-substituted glycines.”  There is no other definition of a peptoid in applicant’s disclosure.  This suggests that anything that meets the structural definitions of the claims is a peptoid, even if it doesn’t match the commonly accepted definition in the art.  With the limitation of claim 1 that the compound be a peptoid, this leads to a possibly circular definition.  As this statement by applicants isn’t clearly a definition, and there is a mention of a series of N-substituted glycines, the term peptoid is interpreted as at least two glycines with at least one of the glycines having a non-acyl attachment at the nitrogen, consistent with how the term is used in the art.

Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to because the figures refer to color.  Drawings are in black and white, unless applicants have petitioned for color drawings.  However, certain figures, note fig 3, for example, refer to color to explain the drawing, and other figures, such as fig 4, appear to be using color to differentiate between different lines in the graph.  These figures are not interpretable without the color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahmoudi et al (Colloids Surf. B (2017) 149 p23-29).

Mahmoudi et al describe a peptoid with the structure: 
    PNG
    media_image2.png
    253
    623
    media_image2.png
    Greyscale
.  By appropriate selection of variables, this reads on claims 1 and 5.  All the side chains are –((CH2)2-O)-CH3, anticipating claims 2 and 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,764,953. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 1 describes a method using a peptoid C792-5, which has the structure 
    PNG
    media_image3.png
    700
    288
    media_image3.png
    Greyscale
.  Note that R1-R8 of the instant claims allow for both the dichlorophenyl ring and the glutamic acid side chain, anticipating instant claims 1 and 5.

second rejection
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,952,127. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

	Competing claim 1 describes a genus of amphiphilic peptoids, while claim 2 describes specific sequences peptoids 1-3 and 10.  Peptoid 2 has the structure: 
    PNG
    media_image4.png
    171
    543
    media_image4.png
    Greyscale
; peptoids 1 and 3 have para methoxy and chloro groups respectively.  Peptoid 10 is identical to peptoid 3, save that it has 4 additional monomer units with Glu side chain, anticipating claims 1 and 5.

third rejection
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9 of U.S. Patent No. 9,073,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
	Competing claim 1 describes a composition with a peptoid selected from genus of peptoids with hydrophilic and hydrophobic side chains and at least 8 monomers, while competing claims 5-9 allow the hydrophobic side chain to be CH2-CH2-C6H5, and the hydrophobic side chains to be either Glu side chain or CH2-CH2-NH2

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658